J-S74007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES DANIEL SPORISH                       :
                                               :
                       Appellant               :   No. 2326 EDA 2018

                  Appeal from the Order Entered July 3, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0003043-2006


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY LAZARUS, J.:                            FILED JANUARY 11, 2019

       James Daniel Sporish appeals, pro se, from the order of the Court of

Common Pleas of Delaware County denying his “Motion to Strike the Court

Clerk’s Cost Assessment.” After our review, we conclude the court of common

pleas lacked subject matter jurisdiction and, therefore, we vacate its order.1

        On October 26, 2006, a jury found appellant guilty of rape, aggravated

assault, sexual assault, terroristic threats, simple assault, and indecent

____________________________________________


1 Although the court of common pleas lacked subject matter jurisdiction, this
Court has appellate jurisdiction because the appeal is from a final order. See
Pa.R.A.P. 341(a), (b)(1). “This situation is analogous to where the common
pleas court has properly sustained preliminary objections to subject matter
jurisdiction. An appeal to this Court is proper even though the lower court
lacked subject matter jurisdiction, since otherwise, we could never (at least
theoretically) review such an order.” Commonwealth v. Danysh, 833 A.2d
151, 152 n.1 (Pa. Super. 2003). See also Aronson v. Sprint Spectrum,
L.P., 767 A.2d 564 (Pa. Super. 2001).
J-S74007-18



assault in connection with a savage attack on his paramour. On February 20,

2007, the court sentenced Sporish to 210 to 540 months’ imprisonment (17½

to 45 years).2 The sentencing judge also imposed upon Sporish the costs of

prosecution. See Certificate of Imposition of Judgment of Sentence, 2/20/07.

       On February 15, 2018, the Department of Corrections (DOC) informed

Sporish that, pursuant to 42 Pa.C.S.A. § 9728(b)(5), it would begin making

deductions from his inmate account to satisfy his obligations. This statute,

commonly referred to as Act 84, governs the collection of fines and costs, and

it authorizes the DOC to make monetary deductions from an inmate’s account

to pay court-ordered fines and costs. Id.

       On June 17, 2018, Sporish filed a motion/complaint in mandamus

seeking to end the Act 84 deductions. The Honorable John P. Capozzi, Sr.,

denied Sporish’s motion. This appeal followed.

       In Commonwealth v. Danysh, 833 A.2d 151 (Pa. Super. 2003), this

Court, addressing Danysh’s appeal from the trial court’s order denying his

motion to stop Act 84 deductions, stated:

       The Commonwealth Court possesses both original and appellate
       jurisdiction. Its original jurisdiction is invoked in various classes
       of cases; relevant here is its original jurisdiction over civil suits
       against statewide governmental actors.[] See 42 Pa.C.S.A. §
       761(a); see, e.g., Harvey v. Department of Corrections, 823
A.2d 1106 (Pa. Cmwlth. 2003) (exerting original jurisdiction over
       petition for review seeking injunction against DOC to stop Act 84
____________________________________________


2On August 7, 2008, this Court affirmed Sporish’s judgment of sentence, and
on July 22, 2009, the Pennsylvania Supreme Court denied allowance of
appeal. See Commonwealth v. Sporish, 961 A.2d 1283 (Pa. Super. 2008)
(unpublished memorandum), appeal denied, 981 A.2d 219 (Pa. 2009).

                                           -2-
J-S74007-18


      deductions). Danysh’s civil action is against the Commonwealth
      government, as DOC falls within the jurisdictional statute’s
      definition of that term. DOC is an administrative agency within
      the Executive Branch, see 71 P.S. § 61 (creating DOC among
      other executive departments), and possesses authority to operate
      the State Correctional Institutions throughout the state. See 71
      P.S. §§ 310-0, 310-1. As operator of the State Correctional
      Institutions, it has a wide range of responsibilities relating to the
      care and treatment of inmates and management of the state
      prisons. See, e.g., 42 Pa.C.S.A. § 9718.1 (relating to developing
      treatment for sexual offenders), 42 Pa.C.S.A. § 9721 (giving DOC
      ultimate decision whether offender will be accepted to boot
      camp); 61 P.S. § 390.301 (authorizing DOC to lease or purchase
      three 1,000-cell prisons, two of which may be “anywhere in this
      Commonwealth”). Since DOC effectuates policy decisions
      throughout Pennsylvania, Danysh's claim against DOC “is an
      action against the Commonwealth government for the purposes
      of determining [Commonwealth Court's] original jurisdiction.”
      [State Board of Dentistry v.] Weltman, 649 A.2d 478, 479 (Pa.
      Cmwlth. 1994) (holding court of common pleas lacked subject
      matter jurisdiction to grant injunction against agency with
      statewide authority).

Danysh, 833 A.2d at 153 (footnote omitted).

      In relevant part, section 761(a) of the Judicial Code provides:

      (a) General rule.--The Commonwealth Court shall have original
      jurisdiction of all civil actions or proceedings:

         (1) Against the Commonwealth government, including any
         officer thereof, acting in his official capacity[.]

42 Pa.C.S.A. § 761(a). Reasoning that Danysh had instituted a civil action

within the meaning of section 761(a), this Court determined that Danysh

should have brought his petition as a petition for review of a governmental

determination under Commonwealth Court’s original jurisdiction. Danysh,
833 A.2d   at   153.   See   Pa.R.A.P.    1501-1561.    We    concluded     that

Commonwealth Court had exclusive original jurisdiction and, therefore, the

                                      -3-
J-S74007-18



court of common pleas lacked subject matter jurisdiction and its order was

void.3 Id. at 154.4

       In Commonwealth v. Jackson, 858 A.2d 627 (Pa. Super. 2004), this

Court, sitting en banc, reaffirmed Danysh. There, Jackson appealed from the

court of common pleas’ order that concluded it lacked jurisdiction to address

the merits of his petition to stop Act 84 deductions. Applying the Danysh

reasoning, the Jackson Court affirmed, stating, “[t]here is no evidence,

however, that these deductions are being made pursuant to a request by the

District Attorney of York County or pursuant to an enforcement order of the

trial court. Thus, the Commonwealth Court, not the trial court, had original

jurisdiction over [Jackson’s] petition.” 858 A.2d at 630, citing Danysh, 833
A.2d at 154. See also Commonwealth v. Parella, 834 A.2d 1253, 1255–
____________________________________________


3 In Danysh, we observed that in a limited class of cases, a defendant would
properly seek the relief at issue in the common pleas court. We stated:

       This situation would occur where the defendant was in a county
       prison. Because the county authorities would not have statewide
       jurisdiction, the matter would fall outside Commonwealth Court’s
       jurisdiction. That would leave it squarely within the courts of
       common pleas’ original jurisdiction. Whether by inadvertence or
       design, the statutes clearly spell out a different procedure where
       the defendant is incarcerated in a county facility. The General
       Assembly, as one of the democratic branches of government, has
       established the courts’ respective jurisdictions and we cannot
       modify its scheme, once properly established.
833 A.2d at 154. Here, like in Danysh, Sporish is incarcerated in a state
correctional institution.
4 Subsequent to this Court’s decision, Danysh did file a petition for review in
the Commonwealth Court. See Danysh v. Dept. of Corrections, 845 A.2d
260 (Pa. Cmwlth. 2004).

                                           -4-
J-S74007-18



56 (Pa. Cmwlth. 2003) (vacating trial court's order denying motion of inmate,

serving ten to twenty year term of incarceration in state correctional

institution, to stop Act 84 deductions because Commonwealth Court has

original jurisdiction; however, “where the method by which an inmate seeks

to end Act 84 deductions involves the validity or modification of the underlying

sentence, original jurisdiction lies with the common pleas court” regardless of

inmate’s place of confinement).

      Similarly, here, Sporish has instituted a civil action within the meaning

of section 761(a).   Sporish should have filed his petition for review of this

governmental determination by the DOC with the Commonwealth Court,

naming not only the Commonwealth but also an agency of the Commonwealth

(the DOC) or an officer thereof, as respondent.

      Because exclusive jurisdiction lies with Commonwealth Court, the court

of common pleas had no jurisdiction to review the merits of Sporish’s petition.

We, therefore, vacate the court’s order without prejudice to seek relief in

Commonwealth Court.       Jackson, supra; Danysh, supra.

      Order vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/19

                                     -5-